DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the Amendment filed on 05/03/22.  According, claims 1-10, 12, 13, 19-21 and 25-29 are currently pending; and claims 11, 14-18 and 22-24 are canceled.
REASONS FOR ALLOWANCE
Claims 1-10, 12, 13, 19-21 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 19, none of prior art of record teaches or suggests a system comprising an apparatus for controlling at least a first plurality of electronic door locks (EDLs), as claimed.  Newman, JR et al in view of Kraus et al teaches the claimed system, except at least failing to teach that in the system, in response to the command, command messages were sent in the two phases to cause the EDLs to execute the operation, the command messages comprising the one or more first command messages and the plurality of second command messages, wherein the one or more first command messages are fewer than the second command messages, based at least on reasons stated in REMARKS, pages 8-11,  of the Amendment filed on 05/03/22.  It would not have been obvious for one skilled in the art to implement either one or combination of Newman, JR et al and  Kraus et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 25, none of prior art of record teaches or suggests a system comprising an apparatus for controlling at least a first plurality of electronic door locks (EDLs), as claimed.  Newman, JR et al in view of Kraus et al teaches the claimed system, except at least failing to teach that in the system, in response to the command, command messages were sent in the two phases to cause the EDLs to execute the operation, the command messages comprising the one or more first command messages and the plurality of second command messages, wherein generating and transmitting the one or more first command messages takes less time than generating and transmitting the second command messages, based at least on reasons stated in REMARKS, pages 8-11,  of the Amendment filed on 05/03/22.  It would not have been obvious for one skilled in the art to implement either one or combination of Newman, JR et al and  Kraus et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 26, none of prior art of record teaches or suggests a system comprising an apparatus for controlling at least a first plurality of electronic door locks (EDLs), as claimed.  Newman, JR et al in view of Kraus et al teaches the claimed system, except at least failing to teach that in the system, in response to the command, command messages were sent in the two phases to cause the EDLs to execute the operation, the command messages comprising the one or more first command messages and the plurality of second command messages, wherein the one or more first command messages are fewer than the second command messages, based at least on reasons stated in REMARKS, pages 8-11,  of the Amendment filed on 05/03/22.  It would not have been obvious for one skilled in the art to implement either one or combination of Newman, JR et al and  Kraus et al, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632